UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): February 1, 2011 TELULAR CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 0-23212 36-3885440 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 311 South Wacker Drive, Suite 4300, Chicago, Illinois 60606-6622 (Address of Principal Executive Offices) (Zip Code) (312) 379-8397 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On February 1, 2011, Telular held its annual shareholders’ meeting.The total number of voting shares was 14,990,062, of which 13,165,726 votes were cast and are summarized in the table below: Proposal 1: Election of Directors Broker Name For Withheld Non-Votes Larry J. Ford Lawrence S. Barker Joseph A. Beatty Betsy J. Bernard Brian J. Clucas Jeffrey Jacobowitz M. Brian McCarthy Broker For Against Abstentions Non-Votes Proposal 2: To approve the Second Amended and Restated 2008 Employee Stock Incentive Plan and to increase the number of shares of common stock reserved for issuance under the plan by 325,000. Proposal 3: To approve the Third Amended and Restated Non-Employee Director Stock Incentive Plan and to increase the number of shares of common stock reserved for issuance under the plan by 25,000. Proposal 4: Advisory vote for the approval of compensation for the named executice officers of the Company. Broker 1 Year 2 Years 3 Years Abstain Non-Votes Proposal 5: Advisory vote to determine the frequency of future advisory votes for the approval of compensation for the named executive officers of the Company. Broker For Against Abstentions Non-Votes Proposal 6: To ratify the appointment of Grant Thornton LLP as the Company's independent registered public accountants for the fiscal year ending September 30, 2011. - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 4, 2011 TELULAR CORPORATION By: /s/Jonathan Charak Jonathan Charak Chief Financial Officer
